DETAILED ACTION
Introduction
Claims 1-7 have been examined in this application. Claims 8-20 are withdrawn. This is the First Action On the Merits (FAOM) in response to the Response to Election / Restriction filed 1/11/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species I, in the reply filed on 1/11/2021 is acknowledged.  The traversal is on the grounds that the species are not mutually exclusive (arguments presented on p. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/11/2021.

Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Therefore, the phrase “Exemplary embodiments described in this disclosure are generally directed to” is not necessary.


Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
In Claims 1 and 2, "the one of the friend or the relative" should instead read "the at least one of the friend or the relative" for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “at least one of a friend or a relative of the first driver” renders the claim indefinite, as the scope of the phrase is not clear. The specification (for example in ¶00014) gives the example of a friend as one who lives in a neighboring house, but does not provide an explicit definition as to who qualifies as a “friend” and who does not. Similarly, examples of a spouse or child are provided for being a “relative” but it is not clear if the scope of relative is limited to these examples, or immediate family, or extends to other persons in an extended family, or with some element of similar 
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above. 
Regarding Claim 3, the use of the “wherein” clause in the claim renders the claim indefinite. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04(I)). In Claim 3, the clause is describing some “providing” of a cautionary driving notification, but there is no step in the method of “providing.” It is therefore unclear if the claim is intended to be reciting a new step of the method, or is merely stating some intended use, which receives little patentable weight. In addition, the providing is stated to occur after the first driver has encountered the driving hazard or limitation two or more times when driving, however this appears to be an arbitrary occurrence that happens to the driver, and it is not clear that this provides any further limitation to the method of storing and communicating a cautionary driving notification, or if the number of times is even recognized by the communication apparatus. For the purposes of examination, the claim is interpreted as including any repeated submitting of a cautionary driving notification.
Regarding Claim 4, the use of the “wherein” clause in the claim renders the claim indefinite. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04(I)). In Claim 4, the clause gives detail of a driver encountering a hazard or limitation, but there is no step of the method of encountering. In addition, the claim merely provides detail of events happening to the driver, which appear to be extraneous circumstantial information. It is not clear how encountering of the hazard or limitation two or more 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 4 and for failing to cure the deficiencies listed above. 
Regarding Claim 5, the use of the “wherein” clause in the claim renders the claim indefinite. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04(I)). In Claim 5, the clause is describing the “encountering” of a cautionary driving notification, but there is no step in the method of encountering. It is therefore unclear if the claim is intended to be reciting a new step of the method, or is merely providing some intended use, which receives little patentable weight. In addition, the encountering is stated to occur to the driver, however this appears to be circumstantial information about the driver’s experience, and it is not clear that this provides any further limitation to the method of storing and communicating a cautionary driving notification. Additionally, it is not clear what is meant by “each of” in the phrase “each of two or more times” any it is not clear if this is further limiting as compared to merely reciting “two or more times.” For the purposes of examination, the claim is interpreted as any repeated submitting of a cautionary driving notification.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 5 and for failing to cure the deficiencies listed above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published Application US2019/0189002A1 (Suzuki et al.).

Regarding Claim 1, Suzuki et al. discloses a method (see e.g. Claim 8, an information processing method) comprising:
storing, in a communications apparatus (see Figure 10, [0101], fourth embodiment, the vehicle apparatus 10 (including communications aspects, for example 20, 44, 46)), a cautionary driving notification (see Figure 10, storage unit 24, which, as described in earlier embodiments [0067] stores a warning message related to a dangerous location) that is provided to the communications apparatus by a first driver (see [0042, 0043, 0067], the warning message may be provided by a driver to the communications apparatus via voice, and is transmitted to the server apparatus and received from the server apparatus and stored) to indicate at least one of a driving hazard or a driving limitation encountered by the first driver when driving along a first travel route (see [0054], for example the message may indicate a large number of pedestrians (a hazard) when driving on road R1); and
communicating, by the communications apparatus, the cautionary driving notification to at least one of a friend or a relative of the first driver when the one of the friend or the relative drives along the first travel route (see [0069, 0070] the navigation unit 32 or notification unit 46 of the communications apparatus (vehicle apparatus 10) notifies the driver in advance when the vehicle approaches the location, i.e. is on the same first travel route, and see [0105], the classification unit 96 classifies plural drivers of each vehicle and [0107-0109] the notifications may be based on driver type. In other words, the appropriate notifications are provided to a second driver of the vehicle and not just the first driver who created the message).

Regarding Claim 2, Suzuki et al. discloses the method of claim 1, wherein each of the first driver and the one of the friend or the relative utilize a first automobile when driving along the first travel route (see [0069, 0070] notifications are provided for the same location, i.e. same road (route) and see [0105], the drivers of the each vehicle 14 are classified and notifications are provided to the drivers. In other words, the first driver who creates the message and second driver who receives the notification may be two different drivers that operate the same first vehicle which (Figure 4) is an automobile type vehicle).

Regarding Claim 3, Suzuki et al. discloses the method of claim 1, wherein the cautionary driving notification is provided by the first driver to the communications apparatus after the first driver has encountered the at least one of the driving hazard or the driving limitation two or more times when driving along the first travel route (see Figure 11, including the extraction unit 91, described in earlier embodiments, see [0089] the extraction unit extracts an utterance that is performed some predetermined repeated number of times to be stored in the storage unit 64 (and therefore provided to the individual vehicles per [0050-0051]). I.e. repeated instances of the encounter and utterance are required before the notification is provided to the local storage unit).

Regarding Claim 4, Suzuki et al. discloses the method of claim 1, wherein the at least one of the driving hazard or the driving limitation is encountered by the first driver each of two or more times when driving along the first travel route (see Figure 11, including the extraction unit 91, described in earlier embodiments, see [0089] the extraction unit extracts an utterance that is performed some predetermined repeated number of times to be stored in the storage unit 64 (and therefore provided to the individual vehicles per [0050-0051]). I.e. repeated instances of the encounter and utterance are required before the notification is provided to the local storage unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0189002A1 (Suzuki et al.) in view of Publication US2010/0045452A1 (Periwal).

Regarding Claim 5, Suzuki et al. further discloses, wherein the at least one of the driving hazard or the driving limitation is encountered by the first driver each of two or more times when driving along (see Figure 11, including the extraction unit 91, described in earlier embodiments, see [0089] the extraction unit extracts an utterance that is performed some predetermined repeated number of times to be stored in the storage unit 64 (and therefore provided to the individual vehicles per [0050-0051]). I.e. repeated instances of the encounter and utterance are required before the notification is provided to the local storage unit).

Suzuki et al. does not explicitly recite the method of claim 1, wherein the at least one of the driving hazard or the driving limitation is encountered by the first driver each of two or more times when driving along the first travel route during at least a first time-segment of the day.

However Periwal teaches techniques in driving analysis (see e.g. Claim 1),
wherein at least one of a driving hazard or the driving limitation occurs during at least a first time-segment of the day (see [0079], a particular driving speed limitation may occur only from 7am to 3pm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Suzuki et al. to handle driving limitations which are during at least a first time-segment of the day, as taught by Periwal, with the motivation of enhancing the robustness of the system and enhancing safety and driver convenience by indicating lower limits only when necessary (see Periwal [0079, 0086]).

Regarding Claim 6, Suzuki et al. does not explicitly recite the method of claim 5, wherein the first time-segment of the day is associated with a speed limit imposed on a road during school hours.

However Periwal teaches the technique as above,
(see [0079], the 7am-3pm time segment is associated with a lower speed limit due to school hours).
The motivation to combine Suzuki et al. and Periwal was provided above in the rejection of Claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0189002A1 (Suzuki et al.) in view of Publication US2014/0115507A1 (Bailey et al.).

Regarding Claim 7, Suzuki et al. does not explicitly recite the method of claim 4, wherein the at least one of the driving hazard or the driving limitation is due to at least one of a construction project, a malfunctioning traffic light, or a traffic accident.

However Bailey et al. teaches a method for providing indications in vehicle navigation (see e.g. Claim 6),
wherein the at least one of the driving hazard or the driving limitation is due to at least one of a construction project, a malfunctioning traffic light, or a traffic accident (see [0047] a hazardous driving situation may be a construction zone with pot holes on the road).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Suzuki et al. to further include messages related to construction zones, as is taught by Bailey et al., with the motivation of further increasing safety by promoting additional driver (see Bailey et al. [0047]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20090070034-A1 teaches subject matter including driver recorded annotations (see e.g. [0010]).
US-20090134991-A1 teaches subject matter including user-entered triggered messages for a vehicle (see e.g. Claim 8).
US-20090300035-A1 teaches subject matter including user reporting of potentially hazardous locations for a driver (e.g. see [0018, 0043]).
US-20130116919-A1 teaches subject matter including inputting of hazard location data by a user (see e.g. [0037]).
US-20160091323-A1 teaches subject matter including providing notifications related to driving critical points (see e.g. [0017]).
US-20200015536-A1 teaches subject matter including providing safety warnings to a motorcycle driver (see e.g. [0034], Figure 3)
KR-20060134502-A teaches subject matter including providing driving notification to a family member (see translation p. 7-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619